Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered on or about September 29, 1999, which granted defendant’s motion for summary judgment dismissing plaintiffs’ complaint, unanimously affirmed, without costs.
Plaintiffs seek to recover for injuries sustained by the infant plaintiff when she fell down in the school playground during an after-school program as she attempted to kick a ball. Summary judgment was properly granted since plaintiff, in response to defendant’s prima facie showing of entitlement to judgment as a matter of law, failed to offer evidentiary proof raising a triable issue as to whether her fall was attributable to a dangerous condition on defendant’s property or to inadequate supervision by defendant (see, Mir and v City of New York, 84 NY2d 44, 49; see also, Huertas v Our Lady of Refuge Parochial School, 273 AD2d 79). Concur — Nardelli, J. P., Mazzarelli, Lerner, Buckley and Friedman JJ.